DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on September 15, 2021 is acknowledged.   Claims 1 – 4 are pending in this application.    As amended, claims 1 – 4 overcome(s) the 35 U.S.C 112, second paragraph rejection cited in the previous office action.  As amended, claim 4 fails to overcome the objections cited in the previous office action.

Claim Objections
Claim 4 is objected to because of the following informalities (* cited in the previous action): 
Line 4*, “the stages” should read - - the radially inner and outer stages - -.
Lines 4 – 5, “an associated the shaped stage”.  
Line 5*, “the three stages” should read - - the radially inner and outer stages and the intermediate stage - -.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani JP 2005315313 in view of Moratz USP 9587678. 
Claim 1, Mizutani discloses a cross-section bearing unit (Fig. 1) comprising: a flanged outer ring 1, an inner ring 3 coaxial with the outer ring, 5an axis of rotation, a plurality of rolling elements 6 arranged between the inner ring and the outer ring so as to allow the relative rotation thereof about the axis, and a sealing device 8 for preventing the entry of contaminants and, at the same, time, for preventing the leakage of a lubricating grease from the 10inside of the bearing unit (see Abstract); further comprising (Fig. 2) on each side of the bearing unit, a shaped sealing screen 17 that is supported rotatably about an axis by the outer ring (construed as the “axis of rotation”), and a labyrinth seal 32 extending along a respective winding path defined by an the shaped sealing screen 17 and by the inner ring 3.

Mizutani discloses a prior art multi-part sealing screen comprising elastic material 17 reinforced by metal core 16 upon which the claimed invention (a single-component unitary sealing screen) can be seen as an “improvement.”
Moratz teaches a similar single-component unitary sealing screen sealing screen 18 device comprising an elastomeric material reinforced with a fiber laminate (col. 2, ll. 42 – 45). Said seal configuration eliminates the possibility of material separation between the elastic material and metal core during operation.
Thus, the manner of enhancing a particular device (sealing screen) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Moratz.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art sealing screen of Mizutani and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that using a single-component unitary member in Mizutani would provide seal reinforcement and eliminate the possibility of material separation associated with elastic seals bonded to metal cores for seal reinforcement.
15cClaim 2, Mizutani (see amended Fig. 2) discloses the inner ring comprising, on each side of the bearing unit, a groove 11 formed across a first outer surface 3a of the inner ring and radially delimited towards the inside by a first cylindrical surface 3b; the shaped sealing screen having its respective ends combined with the inner ring so as to 

    PNG
    media_image1.png
    493
    625
    media_image1.png
    Greyscale

Claim 3, Mizutani discloses the labyrinth seal being a multi-stage labyrinth seal comprising an 9intermediate shaped stage 18 provided with a section inclined with respect to the axis with an average inclination which decreases from the outside of the bearing unit (the slope of stage 18 gradually decreases along an inward axial direction from the first outer surface 3b).  
Claim 4, Mizutani discloses the 5labyrinth seal comprising a radially inner stage 25 communicating with the inside of the bearing unit and a radially outer stage 13 communicating with the outside of the bearing unit, the radially inner and outer stages being arranged along the path on opposite sides of an associated shaped stage (construed as the intermediate shaped stage 18); the radially inner and outer stages and the intermediate stage having an opening and together 10helping to extend the length of the path.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656